Citation Nr: 9930348	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  98-18 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
hepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel







REMAND

The veteran had active service from July 1979 to July 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of February 1997.  The veteran was scheduled for a 
videoconference hearing in July 1999, to be held before the 
undersigned.  However, two days before the scheduled date of 
the hearing, the veteran called and asked to have his hearing 
rescheduled.  Accordingly, the veteran must be contacted and 
asked whether he wishes a travel board hearing, or a 
videoconference hearing, and the appropriate hearing must be 
scheduled.  Additionally, the appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Consequently, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

After clarifying whether the veteran 
desires a hearing before a member of the 
Board at the RO, or a videoconference 
hearing before a member of the Board 
sitting in Washington, D.C., the RO should 
schedule the veteran for the appropriate 
type of hearing.   

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












